Citation Nr: 9935047	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  97-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a June 1989 rating denial of service connection 
for multiple sclerosis involved clear and unmistakable error, 
for the purpose of accrued benefits.

2.  Whether a June 1989 rating denial of service connection 
for post-traumatic stress disorder involved clear and 
unmistakable error, for the purpose of accrued benefits.

3.  Whether a June 1989 rating denial of service connection 
for malnutrition involved clear and unmistakable error, for 
the purpose of accrued benefits.

4.  Whether a May 1993 rating decision, in assigning a 
separate rating for irritable bowel syndrome, involved clear 
and unmistakable error, for the purpose of accrued benefits.

5.  Whether a May 1993 rating decision, in assigning a 
separate rating for osteoporosis of the feet, involved clear 
and unmistakable error, for the purpose of accrued benefits.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946; he was a prisoner of war of the German government from 
January 1945 to April 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In August 1998, the Board dismissed the veteran's appeal, 
relative to each of the five issues listed on the title page, 
pursuant to the provisions of 38 C.F.R. § 20.202. Thereafter, 
the veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In response to a Joint 
Motion for Remand and to Stay Further Proceedings ("Joint 
Motion"), the Court, in February 1999, vacated the August 
1998 Board decision and, as was requested in the Joint 
Motion, remanded the appeal for the purpose of the Board's 
providing the veteran notice in accordance with the 
provisions of 38 C.F.R. § 20.203.  [citation redacted].  

Thereafter, the appeal was returned to the Board. 

In a September 1999 submission, the appellant's 
representative, on the appellant's behalf, asserted a claim 
for an increased rating for post-traumatic stress disorder, 
for the purpose of accrued benefits; and also raised the 
issue of whether a June 1994 rating decision, with respect to 
any aspect thereof, involved clear and unmistakable error, 
for the purpose of accrued benefits.  These claims are, 
accordingly, referred to the RO for adjudication.  



FINDING OF FACT

Subsequent to a substantive appeal received at the RO in 
February 1997, the appellant, in correspondence from her 
representative dated in September 1999, withdrew her appeal 
relative to each of the five issues listed on the title page.



CONCLUSION OF LAW

The appellant's February 1997 substantive appeal, with 
respect to each of the five issues listed on the title page, 
has been withdrawn.  38 U.S.C.A. § 7105(b)(2) (West 1991); 
38 C.F.R. § 20.204 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the law, a substantive appeal filed by an appellant may 
be withdrawn either by the appellant or his or her authorized 
representative.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. 
§ 20.204(c).

The record reflects that, in February 1997, the appellant 
submitted a substantive appeal in response to an August 1996 
rating denial bearing on each of the five issues listed on 
the title page.  By means of correspondence from the 
appellant's representative, dated in September 1999, the 
appellant withdrew her appeal relative to each of the five 
issues listed on the title page.  In recognition of such 
withdrawal, then, her appeal relative to each of these issues 
is, accordingly, dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.204.


ORDER

The appellant's appeal having been withdrawn, the claim of 
whether a June 1989 rating denial of service connection for 
multiple sclerosis involved clear and unmistakable error, for 
the purpose of accrued benefits, is dismissed.


The appellant's appeal having been withdrawn, the claim of 
whether a June 1989 rating denial of service connection for 
post-traumatic stress disorder involved clear and 
unmistakable error, for the purpose of accrued benefits, is 
dismissed.


The appellant's appeal having been withdrawn, the claim of 
whether a June 1989 rating denial of service connection for 
malnutrition involved clear and unmistakable error, for the 
purpose of accrued benefits, is dismissed.


The appellant's appeal having been withdrawn, the claim of 
whether a May 1993 rating decision, in assigning a separate 
rating for irritable bowel syndrome, involved clear and 
unmistakable error, for the purpose of accrued benefits, is 
dismissed.

The appellant's appeal having been withdrawn, the claim of 
whether a May 1993 rating decision, in assigning a separate 
rating for osteoporosis of the feet, involved clear and 
unmistakable error, for the purpose of accrued benefits, is 
dismissed.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

